Case 19-34054-sgj11 Doc 1623-2 Filed 12/23/20                 Entered 12/23/20 15:48:22            Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                              )
 In re:                                                       )   Chapter 11
                                                              )
 HIGHLAND CAPITAL MANAGEMENT, L.P.,1                          )   Case No. 19-34054-sgj11
                                                              )
                                  Debtor.                     )

            AGREED ORDER EXTENDING DEADLINE TO ASSUME
     UNEXPIRED NONRESIDENTIAL REAL PROPERTY LEASE AND SETTING
          MOTION TO ASSUME FOR HEARING AT CONFIRMATION


          CAME ON FOR CONSIDERATION the Agreed Motion to (I) Assume Non-Residential

 Real Property Lease with Crescent TC Investors, L.P. Upon Confirmation of Plan and (II)

 Extend Assumption Deadline (the “Motion”) filed by Highland Capital Management, L.P. (the

 1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
 address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


 AGREED ORDER EXTENDING DEADLINE TO ASSUME
 UNEXPIRED NONRESIDENTIAL REAL PROPERTY LEASE                                                      PAGE 1 OF
 3
Case 19-34054-sgj11 Doc 1623-2 Filed 12/23/20                      Entered 12/23/20 15:48:22            Page 2 of 3




 “Debtor”). Having considered the Motion and the agreement between the Debtor and the

 Landlord,2 the Court hereby finds that good cause exists to extend the Debtor’s deadline to

 assume the Lease (as defined in the Motion) and accordingly GRANTS the Motion as provided

 herein. It is therefore

            ORDERED that the Debtor’s deadline to assume the Lease, as provided by section

 365(d)(4)(A), is hereby extended to January 29, 2021; and it is further

            ORDERED that the Debtor and the Landlord may agree to further extensions of the

 deadline by which the Debtor must assume the Lease pursuant to the Bankruptcy Code without

 further order of this Court.

                                           # # # END OF ORDER # # #

 AGREED AS TO FORM, ENTRY, AND SUBSTANCE:

 PACHULSKI STANG ZIEHL & JONES LLP
 Jeffrey N. Pomerantz (CA Bar No.143717)
 Ira D. Kharasch (CA Bar No. 109084)
 Gregory V. Demo (NY Bar No. 5371992)
 10100 Santa Monica Boulevard, 13th Floor
 Los Angeles, CA 90067
 Telephone: (310) 277-6910
 Facsimile: (310) 201-0760
 Email: jpomerantz@pszjlaw.com
          ikharasch@pcszjlaw.com
          gdemo@pszjlaw.com
 -and-

 HAYWARD & ASSOCIATES PLLC

 /s/ Melissa S. Hayward
 Melissa S. Hayward
 Texas Bar No. 24044908
 MHayward@HaywardFirm.com
 Zachery Z. Annable
 Texas Bar No. 24053075
 ZAnnable@HaywardFirm.com
 10501 N. Central Expy, Ste. 106
 Dallas, Texas 75231
 Tel: (972) 755-7100


 2
     Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Motion.


 AGREED ORDER EXTENDING DEADLINE TO ASSUME
 UNEXPIRED NONRESIDENTIAL REAL PROPERTY LEASE                                                           PAGE 2 OF
 3
Case 19-34054-sgj11 Doc 1623-2 Filed 12/23/20      Entered 12/23/20 15:48:22   Page 3 of 3



 Fax: (972) 755-7110

 Counsel for the Debtor and Debtor-in-Possession

 -and-

 /s/ Michael Held
 Michael Held
   Texas Bar No. 09388150
   MHeld@JW.com
 JACKSON WALKER LLP
 2323 Ross Avenue, Ste. 600
 Dallas, Texas 75201
 Tel: (214) 953-5859
 Fax: (214) 661-6859

 Counsel for the Landlord




 AGREED ORDER EXTENDING DEADLINE TO ASSUME
 UNEXPIRED NONRESIDENTIAL REAL PROPERTY LEASE                                  PAGE 3 OF
 3
